DETAILED ACTION
	This action is in response to the above application filed on 11/20/2019. Claims 1-4 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broadwin et al. (US 4,827,911).
Regarding claims 1, Broadwin et al. discloses a handpiece-type high-frequency vibration cutting device (FIGs 2-3, col 4 line 40-col 5 line 64), comprising: a housing (Handpiece 12); a vibration device (20) mounted on the housing (Col 4 lines 40-67); a tool (11) mounted on the vibration device (Col 4 lines 26-39); and a controller (18) configured to control an operation of the vibration device to thereby cause the tool to vibrate in a direction of an axial line of the vibration device (Col 4 line 21-col 5 line 36), wherein the controller controls vibration of the tool (Col 5 lines 19-36), the vibration being caused by the vibration device (Drive coils create the vibration effect, col 4 lines 40-43), such that the vibration is burst oscillation in which vibration and stop of vibration are repeated (FIG 3D shows on-off pulsing, col 5 line 37-col 6 line 40), and the controller controls a burst frequency f1 of the tool such that the burst frequency f1 as a whole is included in a range of 1 to 8 [Hz] (Col 9 lines 50-65 disclose an exemplary burst frequency of 5 Hz), one cycle of the burst frequency f1 including a burst period with the tool vibrating and a stop period with the tool not vibrating (FIG 3D, col 9 lines 50-65 disclose the on-off duty cycle), a duty ratio d1 obtained by dividing a pulse width t1 of the burst frequency f1 by a pulse cycle T1 such that the duty ratio d1 is included in a range of 5 to 50 [%] (Col 9 lines 50-65 disclose an exemplary duty ratio of 1 to 6 which is equivalent to 16.67%), and a vibration frequency f2 of the tool during the burst period such that the vibration frequency f2 is included in a range of 20 to 60 [kHz] (FIG 3D and col 4 lines 56-60 disclose a frequency of 23 kHz).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Broadwin et al. (US 4,827,911) in view of Singh et al. (US 2018/0132875).
Regarding claim 2, Broadwin et al. discloses the invention substantially as claimed, as set forth above for claim 1. Broadwin et al. further discloses the burst frequency f1 can be 5 Hz (Col 9 lines 50-65) and the duty ratio d1 such that the duty radio d1 is included in a narrow range of 10 to 25[%] (Col 9 lines 50-65 disclose an exemplary duty ratio of 1 to 6 which is equivalent to 16.67%).
Broadwin is silent regarding the burst frequency f1 is included in a narrow range of 1 to 4 [Hz].
However, Singh et al. discloses a handpiece-type high-frequency vibration cutting device (FIG 1, abstract) having a burst frequency in the range of 1 to 4 Hz (FIG 2, paragraph [0026] discloses an exemplary frequency of 3 Hz which falls within the claimed range).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the burst frequency of Broadwin to be within the range of 1 to 4 Hz, as taught by Singh et al., for the purpose of achieving the predictable result of operating at a vibrational frequency satisfactory for cutting an object.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3 and 4, the prior art of record fails to teach or render obvious a sound/light output (claim 3) or a handpiece vibration (claim 4) operating in a cycle one to fifty times as large as a cycle (1/f1) pf the burst oscillation of the vibration device, in combination with the remaining limitations of the claims. This feature provides the benefit that the operator can approximate the amount of cutting, based on the interval between outputs of sound or light (claim 3) and/or giving the operator of a perceived feeling of cutting based on the interval of a subtle vibration of the housing that does not hinder cutting (claim 4). That is, the operator can learn a more suitable feeling of cutting, which can further improve the operability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771